DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Office Action filed on October 25, 2019.  Claims 1-11 are presently pending and are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 25, 2019 is in compliance with the provisions of 37 CFT 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  

Claim 1 recites “at least one ramp member”, however, claims 1 and 4 recite “the ramp member” and claims 1-4 and 6-7 recite “the at least one ramp member.” Correction is required to select either “the ramp member” or “the at least one ramp member” when referencing “at least one ramp member.”  Claims 5 and 8 are objected to for being dependent upon the forgoing objected claims.

Claims 3-5 and 7 are objected to for being dependent upon a rejected claim.
 
Claim 7 is objected to for the use of “eat”, on line 3, as it appear that “at” is the appropriate word to be utilized.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 6 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2015/0052693, to Allen.

As per claim 1, and similarly with respect to claim 9, Allen discloses a ramp structure (e.g. see Fig. 1, a ramp assembly 1 is shown) for a mobile platform (e.g. see para. 0002, wherein the ramp is for a vehicle), the ramp structure comprising at least one ramp member (e.g. see Fig. 1, wherein the ramp assembly 1 includes a first ramp 2 and a second ramp 3) structured to be operably coupled to the mobile platform (e.g. see para. 0002, wherein the ramp is for a vehicle), the at least one ramp member being structured to be deflectable toward a ground surface so as to form a ramp (e.g. see para. 0052, wherein the ramp is formed of resilient material allowing for bending towards the ground surface) responsive to contact with a subject vehicle wheel when the ramp member is operably coupled to the mobile platform and the mobile platform resides on the ground surface (e.g. the Office notes that due the resiliency upon contact with a vehicle, or the vehicle moving on the ramp, the ramp would deflect towards the ground surface), the ramp extending in a direction from the ground surface toward a top surface of the mobile platform (e.g. see Abstract wherein the ramp is for entrance or egress from the vehicle meaning it would extend in a direction from a ground surface to a top surface of the platform). 

As per claim 2, Allen discloses the features of claim 1, and further discloses further comprising a mounting bracket structured to be attached to the mobile platform, and wherein the at least one ramp member is coupled to the mounting bracket (e.g. see Fig. 1 and frame 11). 

As per claim 6, Allen discloses the features of claim 1, and further discloses wherein the at least one ramp member is structured to be deformable in a direction toward the ground surface so as to form the ramp responsive to contact of the at least one ramp member by the subject vehicle wheel, when the at least one ramp member is operably coupled to the mobile platform (e.g. see para. 0052, wherein the ramp is formed of resilient material allowing for bending towards the ground surface). 

As per claim 8, Allen discloses a guided test platform comprising: a mobile platform; and a ramp structure in accordance with claim 1 operably coupled to the mobile platform (e.g. see rejection of claim 1). 

As per claim 10, Allen discloses the features of claim 9, and further discloses a wherein the ramp structure comprises a plurality of individually rotatable ramp members operably coupled to the mobile platform, each of the individually rotatable ramp members being deflectable toward the ground surface so as to form a portion of the ramp responsive to contact with the subject vehicle wheel (e.g. see Fig. 1, wherein the ramp assembly 1 includes a first ramp 2 and a second ramp 3; the Office further notes that due the resiliency upon contact with a vehicle, or the vehicle moving on the ramp, the ramp would deflect towards the ground surface). 

As per claim 11, Allen discloses the features of claim 9, and further discloses wherein the at least one ramp member is deformable toward the ground surface so as to form the ramp responsive to contact with the subject vehicle wheel (e.g. the Office further notes that due the resiliency upon contact with a vehicle, or the vehicle moving on the ramp, the ramp would deflect towards the ground surface). 

Allowable Subject Matter
Claims 3-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims:

The following is an examiner’s statement of reasons for the finding of allowable subject matter:

With respect to claim 3, the feature of the ramp structure further comprising at least one spring member spaced apart from the rotational axis and structured to resist rotation of the at least one ramp member so as to form the ramp, when considered in view of the prior art of record renders the claim, as well as dependent claims 4 and 5, novel and non-obvious.

With respect to claim 7, the feature of wherein the at least one roller element is structured to roll along the ground surface in a direction toward the mobile platform while supporting the at least one ramp member end portion as the at least one ramp member end portion is deflected toward the ground surface responsive to contact of the at least one ramp member end portion by the subject vehicle wheel, when the at least one ramp member is operably coupled to the mobile platform, is novel and non-obvious in view of the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes U.S. Patent Nos. 4,726,727, 10,813,820 and 10,568,786, and U.S. Patent Publication Nos. 2021/10122295, 2019/0247248, 2018/0178703, 2015/0217787, 2014/0144207 and 2013/0018526, which relate to ramps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Primary Examiner, Art Unit 3669